                              IN THE UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF OREGON

                                             MEDFORD DIVISION



M. PECK 1 ,                                                          Civ. No. 1:19-cv-00089-AA

                           Plaintiff,                                          ORDER
                  v.
COMMISSIONER, SOCIAL
SECURUTY ADMINISTRATION,

                           Defendant.


AIKEN, District Judge.          I
         Plaintiff moves to dismiss this case with prejudice and without award of costs or fees. ECF

No. 17. The Commissioner does not oppose Plaintiff's motion. Accordingly, the Motions is

GRANTED and final judgment shall be entered.

        It is so ORDERED and DATED this                  lfY          day of February 2020.


                                                            {L_._Q�
                                                       ANN AIKEN
                                                       United States District Judge




1
  In the interest of privacy, this opinion uses only first name and the initial of the last name of the non-governmental
party or parties in this case. Where applicable, this opinion uses the same designation for a non-governmental
party's immediate family member.


Page I -ORDER
